Citation Nr: 9916379	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Subsequently, the veteran's claims 
file was transferred to the RO in Indianapolis, Indiana.  The 
veteran served in active service from June 1992 to November 
1993.


REMAND

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided, that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  The issue of unemployability must 
be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran currently is service connected for the residuals 
of Legg Perthes' disease of the right hip with aseptic 
necrosis of the femur head and subluxation of the hip, 
disability which is currently evaluated as 50 percent 
disabling under Diagnostic Code 5054.  At present, the 
veteran is claiming entitlement to a total rating based upon 
individual unemployability due to his service-connected 
disability.  

Upon a preliminary review of the veteran's case, the Board 
notes that additional evidence may exist which has not been 
presented or secured.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  Specifically, the Board notes 
the record contains evidence that the veteran may be 
receiving Social Security Administration (SSA) disability 
benefits; however, the record is devoid of any such records 
or of any evidence that such benefits were denied or revoked.  
As such, the RO should obtain the veteran's SSA records, if 
any, and incorporate them into the veteran's claims file.

The Board also notes that, in his December 1997 Notice of 
Disagreement, the veteran indicates that he is seeking 
entitlement to service connection for depression, substance 
abuse, anxiety, intrusive thoughts, isolation, rage, 
alienation, survival guilt, psychosis and pain as secondary 
to his service connected disability.  In this regard, as the 
Board deems that such claims of secondary service connection 
are inextricably intertwined with the current claim on 
appeal, see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), 
such matters are referred back to the RO for adjudication, 
and thus, the Board will defer consideration of the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities until 
such action by the RO is taken.

In addition, the Board notes that the veteran's December 1997 
Notice of Disagreement also includes a claim for an increased 
disability evaluation in excess of 50 percent for the 
veteran's residuals of Legg Perthes' disease of the right hip 
with aseptic necrosis of the femur head and subluxation of 
the hip.  However, as the record does not show that such 
claim has been adjudicated by the RO, such matter is also 
referred back to the RO for appropriate action.  In this 
respect, the Board notes that, although the claim for an 
increased disability evaluation is not inextricably 
intertwined with the veteran's claim of entitlement to a 
total rating based upon individual unemployability, see 
Parker v. Brown, 7 Vet. App. 116, 118-119 (1994), the Board 
will defer appellate adjudication of the veteran's claim for 
a total rating based upon individual unemployability in order 
to afford the veteran every opportunity to show his 
entitlement to such benefits.

After completion of the above described development, the RO 
should afford the veteran a VA medical examination in order 
to determine the current nature and extent of any service 
connected disabilities, as well as to determine the extent to 
which these disabilities affect his ability to obtain gainful 
employment.  Subsequently, the RO should re-evaluate the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities, taking into consideration any additional 
evidence and findings.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records and any other 
evidence relied upon concerning that 
claim.

2.  Following the development above 
described, the RO should schedule the 
veteran for a VA examination in order to 
ascertain the nature and severity of the 
veteran's disorders, including his 
residuals of Legg Perthes' disease of 
the right hip with aseptic necrosis of 
the femur head and subluxation of the 
hip.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner should review all pertinent 
records in the veteran's claims file, 
and a copy of this REMAND prior to the 
examination.  Following a thorough 
evaluation, the examiner should render 
an opinion as to whether it is possible 
to separate the functional impairment 
caused by the veteran's disorders.  And, 
if so, the examiner should offer an 
opinion regarding the degree of 
functional impairment with respect to 
unemployability, as defined under 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(1998), caused by each of the veteran's 
disorders.  The complete rationale on 
which the examiner's opinions are based 
should be provided.  Since it is 
important that each disability be viewed 
in relation to its history, the 
veteran's claims file must be made 
available to the examiner for review 
before and during the examination.

3.  The RO should then adjudicate the 
issues of entitlement to service 
connection for depression, substance 
abuse, anxiety, intrusive thoughts, 
isolation, rage, alienation, survival 
guilt, psychosis and pain as secondary 
to the veteran's service connected 
residuals of Legg Perthes' disease of 
the right hip with aseptic necrosis of 
the femur head and subluxation of the 
hip.  Additionally, the RO should 
adjudicate the issue of entitlement to 
an increased disability evaluation, in 
excess of 50 percent, for the veteran's 
residuals of Legg Perthes' disease of 
the right hip with aseptic necrosis of 
the femur head and subluxation of the 
hip.

4.  If, after readjudication of the 
issue on appeal, the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
addresses the additional evidence 
presented by the veteran and any other 
evidence which is obtained.  Subsequent 
to the issuance of the supplemental 
statement of the case, the veteran 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 








Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate  
determination warranted in this case.  No action is required 
of the veteran until he receives further notice.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











